Citation Nr: 1450444	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  98-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for peripheral neuropathy (claimed as tingling of the hands and feet), to include as secondary to a service-connected disability.

3.  Entitlement to service connection for sexual impotence, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for recurring increases in blood sugar, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to December 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2004 and May 2007 by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2004 rating decision, inter alia, denied the Veteran's claim of entitlement to service connection for recurring increases in blood sugar (claimed as secondary to service-connected duodenal ulcer with gastroesophageal reflux disease (GERD)); the May 2007 rating decision, inter alia, denied his claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy, and sexual impotence (each claimed as secondary to service-connected posttraumatic stress disorder (PTSD)). 

The Board notes that in May 2004, the Veteran testified at a videoconference hearing before a Veterans Law Judge regarding issues that are unrelated to those presently on appeal.  The Veterans Law Judge who presided over the hearing has since retired from the Board.  In correspondence dated May 2012, the Veteran was informed of this development and offered the opportunity to be scheduled for a new Board hearing before a Veterans Law Judge.  In a subsequent response in May 2012, the Veteran expressly declined the offer and requested that the Board proceed with the adjudication of his appeal on the evidence of record.  In an additional signed statement, dated in December 2013, the Veteran again indicated that he did not wish to testify at an additional Board hearing.

A prior Board decision dated in January 2008 denied the aforementioned claims; it was vacated by the United States Court of Appeals for Veterans Claims (Court) in October 2009 and remanded to the Board for further development consistent with a Joint Motion for Remand and the Court's Order.

The current issues on appeal were previously remanded for evidentiary and procedural development by the Board in March 2010 and again in August 2011.  Following the development undertaken pursuant to the August 2011 remand, the denial of service connection for diabetes mellitus, peripheral neuropathy, impotence, and recurring increases in blood sugar was confirmed in a December 2011 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in May 2012.  In a June 2012 decision, the Board denied the issues on appeal.

The Veteran again appealed to the Court, and an August 2013 Memorandum Decision set aside the Board's June 2012 findings.  Specifically, the Court found that the Board's June 2012 decision failed to properly address whether the Veteran's diabetes mellitus was etiologically-related to service or to a service-connected disability.  As such, the current issues on appeal were remanded once again for evidentiary and procedural development by the Board in April 2014.  Following the development undertaken pursuant to the most recent Board remand of April 2014, the denial of service connection for diabetes mellitus, peripheral neuropathy, impotence, and recurring increases in blood sugar was confirmed in an August 2014 supplemental statement of the case.  The case was is now before the Board once again.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's current diabetes mellitus was caused or aggravated by a service-connected disability.

2.  The evidence is at least in equipoise as to whether the Veteran's current peripheral neuropathy was caused or aggravated by a service-connected disability.

3.  The evidence is at least in equipoise as to whether the Veteran's current sexual impotence was caused or aggravated by a service-connected disability.

4.  The evidence is at least in equipoise as to whether the Veteran's current recurring increases in blood sugar was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sexual impotence are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for recurring increases in blood sugar are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his diabetes mellitus with associated peripheral neuropathy, sexual impotence, and recurring increases in blood sugar is related to his service-connected GERD and/or PTSD.  In this regard, the Board observes that the Veteran is presently service connected for a chronic duodenal ulcer with GERD (currently rated 60 percent disabling), PTSD (currently rated 50 percent disabling), tinnitus (currently rated 10 percent disabling), and bilateral hearing loss (currently rated noncompensably disabling).

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Legal Criteria

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. 38 C.F.R. § 3.303(a) (2013).

In order to establish a right to compensation for a disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including diabetes mellitus and organic diseases of the nervous system (to include peripheral neuropathy) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2013)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of relevant symptoms in service will permit service connection for a chronic disability generally represented by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Service connection may also be awarded on the basis of aggravation (i.e., a permanent worsening beyond its natural clinical progression) of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.


Analysis

The Veteran's medical treatment records establish that he has a clinical diagnosis of chronic diabetes mellitus.  At a June 2004 VA diabetes mellitus examination, the Veteran reported a history of post-service onset of diabetes after service since 1994.  The Veteran also reported that, when he was experiencing symptoms of his service-connected GERD, to include abdominal discomfort, vomiting, and nausea, his blood sugars would become elevated and sometimes bottom out.  Significantly, the examiner noted that it was "at least as likely as not that with changes of medications for his stomach, then his abdominal pain may cause more nausea and vomiting, and this may easily lead to hypoglycemia and hyperglycemia because of the stomach upset."  The examiner also wrote 

If the [V]eteran did not have ulcer disease, it would be less likely that he would have difficulties managing his diabetes because of the stomach problem.  The increased symptoms due to the ulcer disease with reflux include varying blood sugar levels with his stomach problems worsen.  

The medical consideration supporting that the sugar level problem with the medicine is made worse by the service-connected problems with reflex includes the above mentioned issues.  When the [V]eteran's stomach problems worsen due to a change in medicine, which he says is being performed by the VA Medical Center in Grand Island, then his stomach problems will exacerbate and then this causes changes in his blood sugars, which cause the above mentioned symptoms."  

A May 2006 report noted the Veteran attributed clinical findings of higher blood sugar levels to stress.  A September 2006 VA examination report includes the examiner's medical opinion that the Veteran's diabetes mellitus, which was first diagnosed years after service, was not permanently aggravated by his service-connected PTSD.  Specifically, the examiner wrote that he could not find any evidence that the diabetes is permanently aggravated by PTSD, but temporary elevations of blood sugar due to stress are quite common.  

The report of a July 2010 VA diabetes mellitus examination reflects that the examining physician concluded that the Veteran developed diabetes in 1995, approximately 30 years after his discharge from active service, and that there was no evidence of diabetes or onset of a diabetes-related illness during or within one year of active service.  In a subsequent July 2010 addendum, the examiner opined that it was less likely that the Veteran's diabetes was caused by, a result of, or aggravated by his service-connected PTSD.  The July 2010 VA examiner noted that the Veteran's clinical presentation and review of medical literature and resources provided no medical basis to support the claims. 

In September 2011, the Veteran's claims file was re-reviewed by the same VA examiner who examined the Veteran in July 2010.  The addendum report reflects that the examining physician's review also included a review of the specific medical literature submitted by the Veteran that purportedly indicates a relationship between PTSD and diabetes mellitus.  The examiner then presented the following commentary:

[My review of the medical literature and resources provided by the Veteran] regarding posttraumatic stress disorder. . . and diabetes. . . notes that there may be some association with individuals with PTSD and diabetes; however, review of this information [presents] no conclusions as to etiology concerning diabetes and PTSD.  Although there may be some association, there is no evidence that PTSD causes diabetes.  This medical resource notes the following: "The unhealthy behaviors often associated with PTSD (for example, smoking, substance abuse, poor eating habits) may place a person at risk for developing diabetes."  This does not speak to causation and, as such, [does not constitute] medical evidence to support [the premise] that PTSD causes diabetes...

Review of [submitted] medical literature and resources provide no evidence to support [the premise] that PTSD causes or aggravates insulin resistance [that presages Type 2 diabetes mellitus].  Review of [submitted] medical literature and resources provide no evidence to support [the premise] that PTSD results in impairment of insulin processing or aggravation thereof.  Review of [submitted] medical literature provides no evidence to support [the premise] that PTSD affects amyloid islet peptides [whose blood levels are linked to development of insulin resistance presaging Type 2 diabetes mellitus].  Following review of the above, this examiner could find no evidence to support [the premise] that [the] Veteran's diabetes is due to, a result of, or aggravated by his service-connected PTSD.

As above, in an August 2013 memorandum decision, the Court found that the record still lacked an opinion as to whether the Veteran's diabetes is etiologically-linked to an ulcer/GERD, or any other service-connected disability.  As such, in April 2014 the Board remanded the case once again to obtain an additional VA opinion.  Pursuant to the April 2014 Board remand, the claim was forwarded to the same examiner who examined the Veteran in July 2010 for an addendum opinion in June 2014.  

In the June 2014 addendum opinion, the examiner wrote that the Veteran had been diagnosed with diabetes mellitus type II with complications of peripheral neuropathy and ED (erectile dysfunction).  The underlying disorder of diabetes mellitus type II was increased insulin resistance.  The examiner wrote that there was no medical evidence to support that the Veteran's service connected PTSD, chronic duodenal ulcer with GERD, hearing loss, or tinnitus in any way caused or resulted in increased insulin resistance, thus leading to diabetes mellitus type II, or subsequent diabetic complications (diabetic peripheral neuropathy, ED).  It is not uncommon for blood sugar readings in individuals with diabetes to fluctuate due to any number of factors.  There is no medical evidence, at present, to support that any increased blood sugar levels noted in the Veteran represent an increase in his diabetes disability secondary to his service-connected chronic duodenal ulcer with GERD.  Thus, based on the discussion and reasoning above, the examiner opined that it was less likely as not that the Veteran's current diabetes mellitus type II is due to, the result of, or aggravated by his service connected PTSD, chronic duodenal ulcer with GERD, hearing loss, and/or tinnitus.  Furthermore, the examiner opined that it was less likely as not that any increase in the Veteran's blood sugar readings indicates an increase in disability (of diabetes mellitus type II) as a result of the Veteran's service connected chronic duodenal ulcer with GERD.

In September 2014 correspondence, the Veteran's attorney wrote that the June 2014 medical opinion was inadequate as it failed to inquire into the effect of diagnosed medication on the claimed condition.  Also important, according to the Veteran's attorney, was the effect of the symptoms of GERD or the chronic duodenal ulcer on the Veteran's blood sugar levels.  

Given the above, the Board finds that service connection for diabetes mellitus is warranted.  While the September 2006, July 2010, and September 2011 VA examination reports concluded that the Veteran's current diabetes mellitus was not related to his service-connected PTSD, the reports failed to note whether the Veteran's current diabetes mellitus is related to his service-connected GERD.  Also, while the June 2014 VA examiner concluded that the Veteran's current diabetes mellitus is not aggravated by the Veteran's service-connected GERD, the examiner failed to provide a rationale for this opinion despite specific instructions cited in the April 2014 Board remand.

On balance, the June 2004 VA examination report provides a positive opinion as to aggravation of the Veteran's diabetes mellitus due to his service-connected GERD.  As such, the Board finds that remand for an additional VA examination and opinion would resemble a fishing expedition for negative evidence, which, in view of the available medical evidence, is not warranted.  Indeed, obtaining such additional evidentiary development this instance would only result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04, 69 Fed. Reg. 59,989 (2004).  

With regard to the remaining issues on appeal, at the September 2006 VA diabetes mellitus examination, the Veteran reported having erectile dysfunction, and the examiner offered the opinion that the most likely etiology of the Veteran's erectile dysfunction was diabetes, including diabetic neuropathy.  At an April 2007 VA examination the examiner provided diagnoses of upper and lower peripheral neuropathy and opined that the Veteran's diagnosed peripheral neuropathy was secondary to diabetes mellitus.  At the September 2011 VA examination the examiner opined that the Veteran's increase in blood sugars are due to or a result of his diabetes mellitus.  As service connection for diabetes mellitus has been granted, service connection for erectile sexual impotence, peripheral neuropathy, and recurring increases in blood sugar are granted on a secondary basis.  

With resolution of all reasonable doubt in the Veteran's favor, the Board determines that the evidence supports service connection for diabetes mellitus, peripheral neuropathy, sexual impotence, and recurring increases in blood sugar.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for diabetes mellitus is granted.  

Service connection for peripheral neuropathy is granted.  

Service connection for sexual impotence is granted.  

Service connection for recurring increases in blood sugar is granted.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


